Name: COMMISSION REGULATION (EC) No 1306/97 of 4 July 1997 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 No L 177/ 12 fENl Official Journal of the European Communities 5 . 7 . 97 COMMISSION REGULATION (EC) No 1306/97 of 4 July 1997 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ('), as last amended by Regulation (EC) No 229/96 (2), and in particular the second subparagraph of Article 5 (3) thereof, Whereas the second subparagraph of Article 5 (3) of Regulation (EC) No 1222/94 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods; Whereas the situation on certain markets may make it necessary for the refunds to be adjusted; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of export refunds on maize exported in the form of goods listed in Annex B to Council Regula ­ tion (EEC) No 1766/92 (3) is suspended from 6 to 11 July 1997. Article 2 This Regulation shall enter into force on 6 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1997 . For the Commission Martin BANGEMANN Member of the Commission (  ) OJ No L 136, 31 . 5 . 1994, p . 5 . 0 OJ No L 30, 8 . 2 . 1996, p . 24 . (3) OJ No L 181 , 1 . 7 . 1992, p. 21 .